Title: 1779. April 22nd. Thursday.
From: Adams, John
To: 


       Yesterday Morning, embarked at Nantes, with Mr. Hill, the first Lieutenant, and Mr. Parks, who is Captain of Marines, and my Son. We stopped and dined at Portlaunay, after Dinner crossed over to Pelerine Le Pellerin, where We went to the House of a Mr. Char-michael, a Scotch Man who lives by salting Beef and making Bacon for the Navigation of this River. This Man I suppose was a Jacobite who fled in 1745. We reached no farther than Paimboeuf where we went ashore and slept at a Tavern.
       This Day We arrived safe, on board the Alliance and sent off to the Cartel Ship all the British Prisoners. Thus by my Excursion to L’orient and Brest, I have accomplished successfully, the Expedition of the Frigate at Brest and the Exchange of the Prisoners, and have happily joined the ship and got my Son and Baggage, on board. The Frigate lyes at St. Lazare, where are several french Vessells of War, but none so large as the Alliance.
       My Idea of the Beauty, and Wealth and Convenience of Nantes and Paimbœuf, and indeed of the Country, on both Sides of the River is much hightened, since my Return from Brest, having taken a more leisurely View of it.
       I thought it my Duty to come down, altho the Weather was disagreable and the Wind contrary and very strong, because I found the British Prisoners had not been discharged from the Frigate, and could not be untill an order went down, and because I feared that other Business would be neglected and my not being ready alledged as an Excuse for it. But I was obliged to leave Jos. Stevens, sick of the Measles at the Tavern. This was a painful Circumstance to me, altho I took all the Precautions in my Power, by speaking to Mr. Schweighausser, Mr. Daubray, Captain Landais, Dr. Winship, to look to him, and engaged a carefull Woman to Nurse him. I hope he will be well in a few days. He must have taken the Infection, at Brest, where he imprudently exposed himself I fear, on Shore. The Distemper it seems is prevalent in this Kingdom, at present. The Queen of France is said to be ill of it.
       I have now had an Opportunity of seeing Bourdeaux, Nantes, L’orient, and Breast, and the Intermediate Countries. I could wish to have seen Rochfort, and Rochelle. At Brest I visited the Commandant, whose Name I have forgot, The Comte D’orvilliere d’Orvilliers who is the Marine General, and Monsieur De la Porte who is the Intendant of the Marine. At L’orient I did not visit the Intendant, nor Commandant—nor at Nantes.
       The Zeal, The Ardor, the Enthusiasm, the Rage, for the new American Connection I find is much damped, among the Merchants since the Loss of so many of their East and West India Ships. The Adventurers to America, have lost so many Ships, and have received so small Returns for those which went Safe, that they are discouraged, and I cannot learn that any Expeditions are formed or forming for our Country.—But all their Chagrine cannot prevent the Court from continuing the War. The Existence of french Commerce and Marine both, are at Stake, and are wholly undone without American Independance.
       The Pleasure of returning home is very great, but I confess it is a Mortification to leave France. I have just acquired enough of the Language to understand a Conversation, as it runs at a Table at Dinner, or Supper, to conduct all my Affairs myself, in making Journeys through the Country, with the Port Masters, Postillions, Tavern keepers, &c. &c. I can go to a Shop, and examine the Goods, and understand all the Prattle of the Shop keeper—or I can sit down with a Gentleman, who will have a little Patience to speak a little more distinctly than common, and to wait a little longer for my Sentences than common, and maintain a Conversation pretty well.
       In Travelling the best Way is to dine and sup at the Taverns, with the Company, avec les autres as they express it. You meet here, a vast Variety of Company, which is decent, and after a few Coups du Vin, their Tongues run very fast and you learn more of the Language, the Manners, the Customs, Laws, Politicks, Arts, &c. in this Way, perhaps than in any other. You should preserve your Dignity, talk little, listen much, not be very familiar with any in particular, for their are Sharpers, Gamblers, Quack Doctors, Strolling Comediens, in short People of all Characters, assembled at these Dinners and Suppers, and without Caution, you may be taken into Parties of Pleasure and Diversion that will cost you very dear.
       Were I to come to France again, I would wait on the Intendant, Commandant, Mayor &c. of every Place. I would dine, and sup at the Taverns, with the Company. I would go to the Palais, and here the Causes, and to the Comedie and hear the Plays and that as constantly as possible. I would go to Church, whenever I could hear a Sermon. These are the Ways to learn the Language, and if to these are Added, a dilligent study of their Grammars, and a constant Use of their best Dictionaries, and Reading of their best Authors, a Man in one Year may become a greater Master in it. After all, if a Mans Character would admit of it, there is much of the language to be learn’d at the Shops. The female Shop keepers are the most chatty in the World. They are very complaisant—talk a great deal—speak pretty good french, and are very entertaining.
       I took a Walk this Morning to the back Part of the little Town of Paimboeuf, and found behind it, a pleasant country Prospect, with one beautifull Country Seat of a Gentleman in sight.
      